DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scherr (US PUB 2017/0199058).

With respect to claim 1, Scherr discloses a device for determining a position of an actuating element (See paragraph [0051] in view of [0081] of Scherr) for a transmission  in a vehicle (See paragraph [0022] of Scherr), wherein the actuating element contains includes a magnetic transmitter (See paragraph [0051] of Scherr), wherein the actuating element is movable between a plurality of positions by a driver of the vehicle to initiate at least one shifting procedure in the transmission (See paragraph [0081] in view of Fig. 5A of Scherr), wherein the device comprises: a first magnetic field sensor that includes a 3D Hall sensor on a semiconductor chip (See paragraph [0081] of Scherr), wherein the first magnetic field sensor is configured to detect the position of the actuating element using the magnetic transmitter (See sensor [120-3]  and magnet [110-3] and lever [140] in figure 5A of Scherr); and at least one second magnetic field sensor that includes a single-axis Hall sensor (See sensor [120-1] 

With respect to claim 2, Scherr discloses the device according to claim 1, wherein the at least one second magnetic field sensor includes at least one of a digital sensor and an analog sensor (See paragraph [0003] of Scherr).
With respect to claim 3, Scherr discloses the device according to claim 1, wherein a plurality of second magnetic field sensors are included, and wherein a single second magnetic field sensor of the plurality of second magnetic field sensors is included for each of the plurality of positions of the actuating element (See paragraph [0006] in view of paragraph [0023] of Scherr). 
With respect to claim 4, Scherr discloses the device according to claim 1, wherein the first magnetic field sensor and the at least one second magnetic field sensor are spaced apart by at least a distance corresponding to the distance between two positions of the plurality of positions of the actuating element (See the distance between elements ([120-3], [120-1] and [120-2] in figure 5A of Scherr).
With respect to claim 5, Scherr discloses the device according to claim 1, wherein the first magnetic field sensor is located at a standby position of the actuating element, wherein the at least one second magnetic field sensor is located a distance equal to or greater than the distance between the standby position and at least one other position of the plurality of positions of the actuating element (See the distance between elements ([120-3], [120-1] and [120-2] in figure 5A of Scherr).
With respect to claim 6, Scherr discloses the device according to claim 1, further comprising an evaluation device, wherein the evaluation device is operatively connected to the first magnetic field sensor and the at least one second magnetic field sensor and wherein the evaluation device is configured to evaluate a first sensor signal 
With respect to claim 7, Scherr discloses the device according to claim 6, wherein the evaluation device is configured to compare the first sensor signal with the at least one second sensor signal in order to detect an error in the first magnetic field sensor or the at least one second magnetic field sensor (See paragraphs [0074], [0076] and [0080] of Scherr).
With respect to claim 8, Scherr discloses a system comprising: the device according to claim 1; and the actuating element (See paragraph [0051] in view of [0081] of Scherr).
With respect to claim 9, Scherr discloses the system according to claim 8, wherein the actuating element includes at least one of a gearshift lever and a rotary shifter (See paragraphs [0051] and [0081] of Scherr).
With respect to claim 10, Scherr discloses a method for determining a position of an actuating element (See paragraph [0051] in view of [0081] of Scherr) for a transmission in a vehicle (See paragraph [0022] of Scherr), wherein the actuating element includes a magnetic transmitter (See paragraph [0051] of Scherr), wherein the actuating element is movable between a plurality of positions by a driver of the vehicle to initiate at least one shifting procedure in the transmission (See paragraph [0081] in view of Fig. 5A of Scherr), the method comprising: inputting a first sensor signal from an interface to a first magnetic field sensor, wherein the first magnetic field sensor includes a 3D Hall sensor on a semiconductor chip (See paragraph [0081] of Scherr), wherein the first magnetic field sensor is configured to detect the position of the actuating element using the magnetic transmitter (See sensor [120-3]  and magnet [110-3] and lever [140] in figure 5A of Scherr); inputting at least one second sensor signal from an interface to at least one second magnetic field sensor, wherein the second magnetic field sensor includes a single-axis Hall sensor (See sensor [120-1] in figure 5A in view of paragraphs [0043] and [0072] of Scherr), wherein the at least one second magnetic field sensor is configured to detect the position of the actuating element using the magnetic transmitter (See sensor [120-1]  and magnet [110-
With respect to claim 11, Scherr discloses a system, comprising: an actuating element (See paragraph [0051] in view of [0081] of Scherr) for initiating a shift of a vehicle transmission (See paragraph [0022] of Scherr), wherein the actuating element comprises a magnetic transmitter (See paragraph [0051] of Scherr), and wherein the actuating element is movable between a plurality of positions (See paragraph [0081] in view of Fig. 5A of Scherr); a 3D Hall sensor coupled to a semiconductor chip (See paragraph [0081] of Scherr), wherein the 3D Hall sensor is configured to detect a position of the actuating element by cooperating with the magnetic transmitter (See sensor [120-3]  and magnet [110-3] and lever [140] in figure 5A of Scherr); and a single-axis Hall sensor (See sensor [120-1] in figure 5A in view of paragraph [0072] of Scherr), wherein the single-axis Hall sensor is configured to detect the position of the actuating element by cooperating with the magnetic transmitter (See sensor [120-3]  and magnet [110-3] and lever [140] in figure 5A of Scherr).
With respect to claim 12, Scherr discloses the system according to claim 11, wherein the single-axis Hall sensor operates digitally (See paragraphs [0003], [0054] and [0081] of Scherr).
With respect to claim 13, Scherr discloses the system according to claim 11, wherein the single-axis Hall sensor operates in an analog manner (See paragraphs [0003], [0054] and [0081] of Scherr).
With respect to claim 14, Scherr discloses the system according to claim 11, wherein a plurality of second magnetic field sensors are included (See paragraph [0006] in view of paragraph [0023] of Scherr).
With respect to claim 15, Scherr discloses the system according to claim 14, wherein a single second magnetic field sensor of the plurality of second magnetic field sensors is included for each of the 
With respect to claim 16, Scherr discloses the system according to claim 11, wherein the 3D Hall sensor and the single-axis Hall sensor are spaced apart by at least a distance corresponding to the distance between two consecutive positions of a plurality of positions of the actuating element (See the distance between elements ([120-3], [120-1] and [120-2] in figure 5A of Scherr).
With respect to claim 17, Scherr discloses the system according to claim 11, wherein the 3D Hall sensor is located at a standby position of the actuating element, and wherein the single-axis Hall sensor is located a distance from the 3D Hall Sensor that is equal to or greater than a distance between the standby position and the nearest operation position of the actuating element (See the distance between elements ([120-3], [120-1] and [120-2] in figure 5A of Scherr).
With respect to claim 18, Scherr discloses the system according to claim 11, further comprising an evaluation device that is operatively connected to each of the 3D Hall sensor and the at least one single-axis Hall sensor (See paragraph [0052] in view of paragraph [0081] of Scherr).
With respect to claim 19, Scherr discloses the system according to claim 18, wherein the evaluation device is configured to evaluate each of a first sensor signal from the 3D Hall sensor and a second sensor signal from the single-axis Hall sensor (See paragraph [0052] in view of paragraph [0081] of Scherr).
With respect to claim 20, Scherr discloses the system according to claim 19, wherein the 

evaluation device is configured to  compare the first sensor signal with the second sensor signal in order 

to detect an error (See paragraphs [0074], [0076] and [0080] of Scherr).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2016/0290495 discloses an apparatus for electronically controllable transmission, .

US PUB 2012/0025810 discloses a device for detecting the position of a gear step selector lever and motor vehicle equipped with same.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858